652 S.E.2d 260 (2007)
COUNTY OF DURHAM
v.
AREC 3, LLC, et al.
No. 427P07.
Supreme Court of North Carolina.
October 11, 2007.
Jay Ferguson, Durham, Richard Bydee, for AREC 3, LLC.
Marie Inserra, for County of Durham.
Richard Weintraub, for City of Durham.
The following order has been entered on the motion filed on the 5th day of October *261 2007 by Petitioner (Hill) for Extension of Time to Respond to AREC 3, LLC's Motion to Dismiss Petition for Writ of Prohibition, Petition for Writ of Certiorari, Petition for Writ of Supersedeas and Motion for Temporary Stay:
"Motion Dismissed as moot by order of the Court in conference this the 11th day of October 2007."